103 F.3d 121
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael Anthony HALL, Defendant-Appellant.
No. 96-4407.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 6, 1996.

Danny T. Ferguson, Winston-Salem, North Carolina, for Appellant.  Walter C. Holton, Jr., United States Attorney, Scott P. Mebane, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Michael Anthony Hall appeals his conviction for bank fraud in violation of 18 U.S.C. § 1344 (1994).  Hall claims he was denied effective assistance of counsel in that he felt pressured by his attorney to plead guilty.  A claim of ineffective assistance is not properly raised on direct appeal unless the record discloses conclusively that defense counsel was ineffective.  United States v. Williams, 977 F.2d 866, 871 (4th Cir.1992), cert. denied, 507 U.S. 942 (1993).  Because the record does not conclusively disclose that Hall was denied effective assistance of counsel, we will not address his ineffective assistance claim.  Rather, Hall may bring his claim in a habeas corpus proceeding under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   To the extent that Hall challenges the voluntariness of his guilty plea, our review of the record reveals that such a claim is without merit.


2
Accordingly, we affirm Hall's conviction and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.